UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2266


MILREACE MALONE, Rickey Malone,

                    Plaintiff - Appellant,

             v.

LEWISBURG, USP; WARDEN, Regional Office of P.A.; DRESSLER, Mr.;
HENDRICKS, Mr.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cv-02471-ELH)


Submitted: March 13, 2018                                         Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milreace Malone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Milreace Malone appeals the district court’s order dismissing her civil action for

failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2012). ∗ We have reviewed the record and find no reversible error.

Accordingly, we grant Malone’s motion to proceed in forma pauperis and affirm for the

reasons stated by the district court. Malone v. Lewisburg, USP, No. 1:17-cv-02471-ELH

(D. Md. filed Oct. 23, 2017 & entered Oct. 24, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




      ∗
         Although the district court dismissed the action without prejudice, the district
court’s order is final and appealable under Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623 (4th Cir. 2015), and Martin v. Duffy, 858 F.3d 239, 247 (4th Cir. 2017)
(“repeated, ineffective attempts at amendment suggest that further amendment of the
complaint would be futile”).


                                            2